Citation Nr: 0633516	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
fungal infection to the feet.

2.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of right foot osteotomy and 
neurectomy of the third metatarsal and right fifth digit 
arthroplasty.

3.  Entitlement to a rating in excess of 10 percent for the 
post-operative residuals of left first and fifth toenail 
matrixectomy and left fifth digit arthroplasty.

4.  Entitlement to a compensable rating for pelvic 
inflammatory disease.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It is significant to 
note that the issues of entitlement to increased ratings for 
the veteran's service-connected left and right feet disorders 
and pelvic inflammatory disease were addressed in a May 2003 
Board decision and it is unclear whether these matters were 
properly within the RO's jurisdiction for adjudication at the 
time of the April 2003 rating decision.  The Board finds, 
however, that as these issues were subsequently addressed in 
a statement of the case and timely perfected they are 
properly developed for appellate review.  The Board further 
finds there is no pending motion nor sufficient evidentiary 
basis for consideration of vacatur of the now final May 2003 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Although the 
veteran was provided VCAA notice in February 2003 as to her 
initial TDIU claim, a review of the record shows she has not 
been adequately notified of the evidence necessary to 
substantiate her remaining increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  While it is 
arguable whether additional notice was required for her 
service-connected feet disorders and pelvic inflammatory 
disease since these issues were on appeal at the Board at the 
time of the RO's April 2003 rating decision, the record 
reflects she has not been provided any notice as to her 
fungal infection claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
also issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), finding that the VCAA notice requirements applied 
to all elements of a claim.  It was further noted that 
regarding the disability-rating element, in order to comply 
with section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  Therefore, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the increased rating claims is 
provided.  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her increased rating claims, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that she is 
expected to provide, and (4) to request 
or tell her to provide any evidence in 
her possession that pertains to the 
claims.  These notice requirements are to 
be applied to all elements of the claims.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


